Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 11/6/2020. Claims 2, 3, 6, 9, 10, 13, 15, and 16 have been amended. Claims 1 and 8 have been canceled. Claims 17-22 have been added. Claims 2, 3, 6, 9, 10, 13, and 15-22 remain pending and have been examined.

Applicant is advised that should claim 18 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1-3, 6, 8-10, 13, 15, and 16 under 35 USC 101 have been fully considered but are not persuasive. 
Applicant argues starting on page 10 that the claims do not recite a mental process which may be performed in the human mind with pen and paper and are not directed to an abstract idea. Examiner respectfully disagrees.
With respect to Applicant’s assertion that the description of the abstract idea recited in the claims amounts to an impermissible distilling of the claims into the “gist of the invention” 
With respect to Applicant’s assertion on page 11 that the claims do not merely recite a mental process, Examiner notes that Applicant has merely listed every limitation in claim 17 and does not provide any particularized argument as to why the claims do not recite a mental process under Step 2A Prong 1. Examiner notes that whether the claims recite a mental process is determined in Step 2A Prong 1 and is a separate analysis from whether the claims are directed to an abstract idea. 
Applicant further argues that the claims recite “an improvement in the functioning of a computer, or an improvement to other technology or technical field” and are not directed to an abstract idea. Examiner respectfully disagrees. Applicant asserts that “the system and method have the practical application of performing operations on electronic data to create a merged property graph model as the main identity of the patient based on the human readable key value pairs in a way that could not be performed in the human mind.” However, the function argued by Applicant, i.e. creating a merged property graph model as the main identity of the patient based on the human readable key value pairs, falls within the scope of the abstract idea. A person could create a merged property graph model as the main identity of the patient based on human readable key value pairs mentally and with the aid of a pen and paper. Examiner notes Figure 3 which is described in the specification as a merged property graph model. A human could, with 
The rejection under 35 USC 101 is maintained.

B.	Applicant’s arguments with respect to the rejection under 35 USC 103 have been fully considered and are persuasive. Specifically, the applied references do not teach or suggest 
extracting a bag-of-words model from every transaction of the plurality of transactions in an immutable transactional property graph. The corresponding rejection of claims 2, 3, 6, 9, 10, 13, and 15-22 has been withdrawn. 

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:
Claim 2
Claim 3 recites “wherein perform the identity matching” in lines 1 and 2, which Examiner believe contains a typographical error. Examiner requests that Applicant clarify the language of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 3, 6, 9, 10, 13, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 2, 3, 6, 15, and 17-19 are drawn to a system while claims 9, 10, 13, 16, and 20-22 are drawn to a method, each of which is within the four statutory categories. Claims 2, 3, 6, 9, 10, 13, and 15-22 are further directed to an abstract idea on the grounds set out below.

Step 2A(1)
Claim 17 recites, in part, performing the functions of:
for a plurality of streaming transactions, extracting a bag-of-words model from every transaction of the plurality of transactions in an immutable transactional property graph model;
receiving input data, for each transaction of the plurality of transactions, wherein the input data comprises data sets in any of a plurality of data formats, each data format corresponding to a data adapter;
matching a corresponding data adapter to each data set of the input data according to the format of each data set;
performing an identity extraction on each data set matched with the corresponding data adapter, wherein the data adapter includes operations for extracting information from the corresponding data set;
extracting and persisting human readable key value pairs as one transaction in the graph model; and
creating a merged property graph model as a main identity of the patient based on the human readable key value pairs.


These steps amount to an abstract idea in the form of a mental process which may be performed in the human mind or with the aid of a pen and paper. Fundamentally the process is that of obtaining readable information (i.e. a “bag of words model”) from a series of received transactions, determining identities based on the obtained information, and combining the information into a graph model as an identity of a patient based on the readable information. 
A human could perform all of these steps mentally and/or with a pen and paper. For example, a human would be able to read or otherwise determine words from each of a series of transactions presented in any of a series of data formats and then match the formats to corresponding adapters. Examiner notes that the broadest reasonable interpretation of a data format is simply an arrangement of data, and a “data adapter” would encompass information or knowledge about how to interpret that arrangement of information. This could include the ability to read and interpret different medical forms or other formats and types of communications. The merging of information into a graph model could also be accomplished either mentally or with 

Independent claim 20 recites similar limitations and is also directed to an abstract idea under the same analysis. 
The above claims as a whole therefore recite an abstract idea.

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to implement the judicial exception using a computer. MPEP 2106.05(f)

Claims 17 and 20 recite the additional elements of a data store and a computer system comprising a processor and memory, a healthcare specific electronic data interchange (EDI) architecture, as well as the data formats being electronic data formats. The memory is recited as storing software instructions and the data store, which is recited as storing the graph model. The processor is recited as executing the software instructions to perform data processing functions such as receiving input, scoring received data, and matching received and stored data based on the score. The EDI architecture is recited as providing the input data for the plurality of transactions as well as streaming the transactions.
Page 3 lines 1-3 state that Figure 1 illustrates “an architecture and solution to identity management” and that the system transforms a streaming transactional data architecture into an 
Page 13 line 22 – page 14 line 5 and page 16 lines 22-28 of Applicant’s specification describe the system and method as being implemented using servers, processors, and memory, and that they may be implemented with any combination of hardware, software, or firmware, i.e. generic computer components. Page 15 lines 22-26 similarly describe storage media as any available media. Page 3 lines 4-6 describe types of electronic data formats as any of multiple potential formats such as ASCII, HL7, and JSON. 
The computer system, memory, data store, database, processor, and EDI architecture do not integrate the abstract idea into a practical application because each amounts to instructions to implement the abstract idea using computer elements as tools for performing various functions such as transmitting data, storing data, receiving data, and processing it during performance of the abstract idea. Likewise, the use of electronic data formats only amounts to an instruction to apply the data processing and manipulation functions using computers.

The claims as a whole are therefore directed to an abstract idea.

Step 2B
Where a claim is directed to an abstract idea, the question becomes whether any element or combination of elements in the claim is sufficient to ensure that the claim amounts to significantly more than the abstract idea. See Id. p. 74624. The present claims do not include 

A.	Instructions to implement the judicial exception using a computer. MPEP 2106.05(f)

As explained above, claims 17 and 20 recite the additional elements of a data store and a computer system comprising a processor and memory, a healthcare specific electronic data interchange (EDI) architecture, as well as the data formats being electronic data formats. The data store, database, EDI architecture, memory, and electronic formats are recited as performing their general functions of storing data, and the processor is recited as executing software instructions to perform various data processing functions. Each of the elements is described in the specification merely in terms of generic computer elements. The computer system, memory, data store, database, processor, and use of electronic data formats each amount to instructions to implement the abstract idea using computer elements as tools for performing various functions such as storing data, receiving data, and processing it, and therefore do not amount to significantly more than the abstract idea. 

Thus, taken alone, these additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims
Claims 2 and 9 recite extracting a bag of words consumer model from a transaction for a particular patient, wherein the bag of words consumer model extracts and persists the human 
Claims 2 and 9 further recite persisting the human readable key value pairs as one vertex in the graph database structure. As explained above, the use of a database to store data amounts to instructions to implement the abstract idea using computer elements as tools, and structuring the database to have vertexes amounts to insignificant extra-solution activity because these limitations simply describe an arrangement of data on the data store, and well-understood, routine and conventional activity given that the use of graph databases having vertexes (also known as nodes) and edges containing a relationship between connected vertexes is well documented as routine and conventional in the field of record/data matching.

Claims 3 and 10 recite generating a unique match key for each duplicate data found in the database for the patient. These limitations fall within the scope of the abstract idea. A human could mentally, or with pen and paper, generate a unique match key for duplicate data for a patient, especially given that the key plays no role in any further function. 
Claims 3 and 9 further recite the database as being a graph database. However, this limitation only amounts to insignificant extra-solution activity and well-understood, routine and conventional activity on the same grounds set out above with respect to claims 1 and 8.

Claims 6 and 13 recite determining the similarity score using a similarity algorithm executed by the processor comprising one or more of cosine similarity, jaccard similarity, 

Claim 15 recites wherein the processor further executes computer software instructions stored in the memory to perform an identity management component, said computer software instructions cause the processor to encapsulate the corresponding data adapter with a corresponding data format.
Page 13 lines 24 and 25, page 14 lines 8-12, and page 16 lines 9-12 describe components, such as the identity management component, as referring to “any type of logical or functional software elements, circuits, blocks and/or processes that may be implemented in a variety of ways.” The use of a processor to execute an identity management component, i.e. software, does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea because it amounts to instructions to implement the abstract idea using computer elements as tools. Examiner notes that the identity management component is not recited as performing any functions within the claim. 
Examiner notes that the disclosure does not expressly describe the function of encapsulating corresponding data adapters with a corresponding data format. However, page 3 lines 16 and 17 state that “[d]ata adapters encapsulate the operations required to work with each unique data set format such as JSON, ASCII ANSI X12, HL7, FHIR, FOAF, and JSON,” which is the closest description provided of “encapsulation.” The above limitation is given its broadest 

Claim 16 recites encapsulating the corresponding data adapter with a corresponding data format. As explained with respect to claim 15 above, Examiner notes that the disclosure does not expressly describe the function of encapsulating corresponding data adapters with a corresponding data format. However, page 3 lines 16 and 17 state that “[d]ata adapters encapsulate the operations required to work with each unique data set format such as JSON, ASCII ANSI X12, HL7, FHIR, FOAF, and JSON,” which is the closest description provided of encapsulation. The above limitation is given its broadest reasonable interpretation of using software (data adapters) to format data. Based on this and the fact that the claim does not recite the encapsulation as used for any further function or as affecting any other function of the system, the above limitation does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea because it amounts to instructions to implement the abstract idea using computer elements as tools to process and format data.

Claims 18 and 21 recite wherein the data store comprises a graph database containing a plurality of patient records, wherein each patient record contains information about a particular patient, the graph database having a structure comprising a plurality of vertexes with at least one 

With respect to the database containing a plurality of patient records, as explained above with respect to claims 17 and 20, page 13 line 22 – page 14 line 5 and page 16 lines 22-28 of Applicant’s specification describe the system and method as being implemented using servers, processors, and memory, and that they may be implemented with any combination of hardware, software, or firmware, i.e. generic computer components. Page 15 lines 22-26 similarly describe storage media as any available media. The data store itself does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea because it amounts to instructions to implement the abstract idea using a computer element as a tool for performing various functions such as storing data during performance of the abstract idea.
With respect to the database “having a structure comprising a plurality of vertexes with at least one vertex containing a set of human readable key value pairs from a healthcare electronic data exchange transaction and a plurality of edges that interconnect at least one vertex to a second vertex, each edge contains a relationship between the two vertexes connected by the edge,” these limitations simply describe an arrangement of data on the data store. None of the elements, such as the vertexes with at least one vertex containing a set of human readable key value pair and the plurality of edges, are actually used as part of identifying the patient and merging pieces of information identifying the patient. MPEP 2106.05(g) describes extra-solution activity as including “activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim… Extra-solution activity includes both pre-solution and post-solution activity,” and lists selection or use of a particular data source or type of data to 

Furthermore, the recitation of the data store as “having a plurality of vertexes with at least one vertex containing a set of human readable key value pair from a healthcare electronic data exchange transaction and a plurality of edges that interconnect at least one vertex to a second vertex, each edge contains a relationship between the two vertexes connected by the edge,” amounts to well-understood, routine and conventional activity. The use of graph databases having vertexes (also known as nodes) and edges containing a relationship between connected vertexes is well documented as routine and conventional in the field of record/data matching. For example, Data Matching: Concepts and Techniques for Record Linkage, Entity Resolution, and Duplicate Detection (hereinafter Christen) states that:
“As larger databases have been collected by many organizations, and data quality has been recognised as a major challenge to utilising these data [19, 177], the task of identifying records that refer to the same entities in disparate databases has become more pervasive than ever. In the past few years, novel techniques have been developed that employ sophisticated machine learning, natural language processing and graph-based approaches in order to improve both data matching quality and enable the matching of very large databases that contain many millions of records.” – p. 10

“Pair-wise classification techniques make a match or non-match decision independently for each compared candidate record pair, and clustering techniques further refine the classification of groups of records that likely correspond to the same entity… The first step in collective classification techniques is to generate the relationship graph, which can consist of relations between different types of entities.” – p. 154


Beyond Christen, Adams (US 2014/0059084) describes the use of these types of graph databases in the merging of records (see paragraphs 31-34), as does Chen et al (see Section 2 and Figures 1 and 7), Bhattacharya et al (see Abstract and Sections 1 and 6), and Bayliss (US 2010/0094910) (see Figures 8-10, paragraphs 28, 73, 77, and 84). 
This arrangement of data was therefore well-understood, routine and conventional in the field of data matching and deduplication.

Claims 19 and 22 recite: 
performing an identity matching on extracted identity information, the identity matching using a threshold to determine if the extracted identity information describes any one of the plurality of patient records, wherein the identity matching comprises assigning a similarity score to each of the extracted identity information compared with each of the patient records;
if the identity matching matches the extracted identity information with one of the plurality of patient records as determined by the similarity score exceeding the threshold, then merge the extracted identity information with the one of the plurality of patient records to generate a merged property graph model, wherein the merging merges the extracted identity information with the similarity score exceeding the threshold with its corresponding patient record and; and
if the identity matching does not match the extracted identity information with one of the plurality of patient records as determined by the similarity score not exceeding the threshold, then determining to store at least a portion of the input data.

With respect to the processor performing the identity matching and the database containing a plurality of patient records, as explained above with respect to claims 17 and 20, page 13 line 22 – page 14 line 5 and page 16 lines 22-28 of Applicant’s specification describe the system and method as being implemented using servers, processors, and memory, and that they may be implemented with any combination of hardware, software, or firmware, i.e. generic computer components. Page 15 lines 22-26 similarly describe storage media as any available media. The use of a processor to perform data processing functions such as the identity matching, and the use of the data store to store to store information, does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea because it amounts to instructions to implement the abstract idea using a computer element as a tool for performing various functions such as processing and storing data during performance of the abstract idea.
With respect to storing the merged data in the database and storing the at least a portion of the input data in the database, these steps also amount to insignificant extra-solution activity in the form of mere data gathering and/or choosing a particular data source or type of data, as well as insignificant application following performance of the abstract idea. See MPEP 2106.05(g). The steps of storing the merged data and the at least a portion of the input data amount to insignificant application because it only amounts to performing the actual storing of data 
With respect to the database “having a structure comprising a plurality of vertexes with at least one vertex containing a set of human readable key value pairs from a healthcare electronic data exchange transaction and a plurality of edges that interconnect at least one vertex to a second vertex, each edge contains a relationship between the two vertexes connected by the edge,” these limitations simply describe an arrangement of data on the data store. None of the elements, such as the vertexes with at least one vertex containing a set of human readable key value pair and the plurality of edges, are actually used as part of identifying the patient and merging pieces of information identifying the patient. MPEP 2106.05(g) describes extra-solution activity as including “activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim… Extra-solution activity includes both pre-solution and post-solution activity,” and lists selection or use of a particular data source or type of data to be manipulated as an example category of extra-solution activity. The relationships between various data in the data store and characterization of the database as a “graph” database therefore only amount to extra-solution activity since none of it affects or is used as part of the identification and merging functions of the claims.

Furthermore, the recitation of the data store as “having a plurality of vertexes with at least one vertex containing a set of human readable key value pair from a healthcare electronic data exchange transaction and a plurality of edges that interconnect at least one vertex to a second vertex, each edge contains a relationship between the two vertexes connected by the edge,” amounts to well-understood, routine and conventional activity. The use of graph databases having vertexes (also known as nodes) and edges containing a relationship between connected 
“As larger databases have been collected by many organizations, and data quality has been recognised as a major challenge to utilising these data [19, 177], the task of identifying records that refer to the same entities in disparate databases has become more pervasive than ever. In the past few years, novel techniques have been developed that employ sophisticated machine learning, natural language processing and graph-based approaches in order to improve both data matching quality and enable the matching of very large databases that contain many millions of records.” – p. 10

“Pair-wise classification techniques make a match or non-match decision independently for each compared candidate record pair, and clustering techniques further refine the classification of groups of records that likely correspond to the same entity… The first step in collective classification techniques is to generate the relationship graph, which can consist of relations between different types of entities.” – p. 154

Section 6.9 provides a list of numerous different known uses of graph models involving vertexes and edges representing entities and their relationships being used to match records and other information about the entities. Christen additionally specifically mentions the application of these techniques in the health sector (see Section 1.4.2).
Beyond Christen, Adams (US 2014/0059084) describes the use of these types of graph databases in the merging of records (see paragraphs 31-34), as does Chen et al (see Section 2 and Figures 1 and 7), Bhattacharya et al (see Abstract and Sections 1 and 6), and Bayliss (US 2010/0094910) (see Figures 8-10, paragraphs 28, 73, 77, and 84). 
This arrangement of data was therefore well-understood, routine and conventional in the field of data matching and deduplication.




Claims 2, 3, 6, 9, 10, 13, and 15-22 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 6, 9, 10, 13, and 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

With regard to claims 15 and 16, the newly added recitation of encapsulating the corresponding data adapter with a corresponding data format appears to constitute new matter. 
Applicant is required to cancel all new matter not supported by the specification and claims as originally filed.

With regard to claims 17 and 20, the newly added recitation of “extracting a bag-of-words model from every transaction of the plurality of transactions in an immutable transactional property graph model” appears to constitute new matter. The only disclosure of a bag of words model in relation to a graph model is on page 6 lines 11-14 of the specification as originally filed, which states that “the system extracts a bag of words consumer model from every transaction, which streams through the PokitDok EDI architecture” and that “[t]he bag-of-words model at FIGURE 3.b extracts and persists human readable key value pairs from the EDI transaction as one vertex in the graph architecture.” This describes extracting a bag of words model from transactions streaming through an EDI architecture and persisting the extracted value pairs in a graph architecture, but does not provide any description of extracting a bag of words model from every transaction “in an immutable transactional property graph model.” Page 6 lines 8-11 provide the only description of an “immutable data structure in the graph database,” 
Claims 2, 3, 6, 9, 10, 13, 15, 16, 18, 19, 21, and 22 inherit the deficiencies of claims 17 and 20 through dependency and are likewise rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 15, 17-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the particular patient" in line 4.  There is insufficient antecedent basis for this limitation in the claim. While the claim previously recites a patient, it does not recite a “particular patient,” and it is not clear whether “the particular patient” is intended to reference the previously recited patient.

Claim 17 recites the limitation "the patient" in line 22.  There is insufficient antecedent basis for this limitation in the claim because the claim does not previously recite a patient.
Claims 1, 2, 6, 15, 18, 19, and 21 inherit the deficiencies of claim 17 through dependency and are likewise rejected.

Claims 17 and 20 are indefinite because Examiner is unable to determine the metes and bounds of the claims based on the recitation of “extracting a bag-of-words model from every transaction of the plurality of transactions in an immutable transactional property graph model” in lines 7-8 and lines 4-5 respectively. Specifically, it is not clear from the language of the claims alone or in combination with the disclosure what function is being described by extracting a bag of words model from each transaction “in an immutable transactional property graph model.” The language makes it unclear whether the claim is reciting the plurality of transactions as somehow being “in” the immutable transactional property graph model or if the extraction is somehow performed “in” the immutable transactional property graph model. The inclusion of streaming transactions in an immutable transactional property graph model would be unclear because the model would not be immutable if it new transactions are being added to it, and it is not clear what it means to extract a bag of words model “in” an immutable transactional property graph model. Examiner requests that Applicant clarify the meaning and scope of the above limitation.
Claims 2, 3, 6, 9, 10, 13, 15, 16, 18, 19, 21, and 22 inherit the deficiencies of claims 17 and 20 through dependency and are likewise rejected.

Claim 19 recites the limitation "the plurality of patient records that are contained in the graph database" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim because the claim does not previously recite any patient records contained in the graph database.
Claim 21 inherits the deficiencies of claim 19 through dependency and is likewise rejected.

Claim 21 is directed to a method as recited in line 1, but depends from claim 19 which is directed to a system. Examiner requests that Applicant clarify whether claim 21 is intended to recite a system or a method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gregory Lultschik/Examiner, Art Unit 3626